DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telgheider (US 3,344,493).
Telgheider discloses a drum (10) for use in textile finishing operations, comprising a body (see body of spreader roll 10, formed by elements 12, 16) having a middle part and opposite ends (shown in Fig. 3), a plurality of horizontal bars (12) defining said body (see Figs. 1, 3, 6, and 7), the plurality of horizontal bars being in 
a helical wrap (80) surrounding said body from the middle part to the opposite ends of said body (see Fig. 6; col. 5, lines 26-31).
Regarding claim 9, the drum comprises a first fixing plate (18) connected to one of the opposite ends of said body and a second fixing plate (18) connected to another of the opposite ends of said body (see Figs. 1, 3, and 4).
Regarding claim 10, the apparatus comprises at least one shaft (16) affixed to the body, and a drive unit cooperative with said at least one shaft so as to rotate said body (see col. 4, lines 52-55, disclosing that a driving mechanism may be associated with the cylinder 16 to drive the roll, thus rotating the body as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Telgheider (US 3,344,493) in view of Gurel et al (US 2011/0094073).
Telgheider discloses a drum (spreader roll 10) including horizontal bars 12 as claimed, but does not disclose that the bars form an elliptical shape of the body as in claim 8.  Rather, the bars of Telgheider form a cylindrical body form;  i.e. Telgheider 
Gurel et al disclose a drum (1) having a helical wrap (2) similar to the claimed invention (paragraph 0019 and Figs. 1-2).  Gurel discloses that an elliptical exterior surface shape of the drum provides advantages over the conventional, known cylindrical shape [0005, 0008-0010].  Specifically, Gurel discloses that an elliptical form for the drum body provides improved softening and expanding, due to the pulse and linear beat effects of the sharp impact edges formed by the elliptical shape [0009-0010]. Gurel also teaches that such an elliptical shape prevents the processed fabric from wrapping around the drum, preventing folds and wrinkles [0009-0010].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drum of Telgheider with an elliptical shape, formed by the horizontal bars, in order to provide improved softening and expanding, as taught by Gurel.
Regarding claim 11, Telgheider discloses the apparatus comprises at least one shaft (16) affixed to the body, and a drive unit cooperative with said at least one shaft so as to rotate said body (see col. 4, lines 52-55, disclosing that a driving mechanism may be associated with the cylinder 16 to drive the roll, thus rotating the body as claimed).

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive.
 Ex parte Masham, 2 USPQ2d 1647 (1987).
	Applicant also argues that the structure of the present invention differs from that of Telgheider because the apparatus of the present invention is massive and solid, has no flexibility or elasticity, is a monolithic structure having a uniform body, and the bars are welded. Applicant is arguing structure which is not claimed.  The structure recited in the claims is disclosed by Telgheider, as set forth in the rejection above.
	On page 8, first paragraph, applicant notes 7 differences between the present invention and that of Telgheider, however these differences amount to the intended use and function of the apparatus. These differences do not further define the actual claimed structure over that of Telgheider.
Applicant argues that Telgheider fails to disclose “a plurality of horizontal bars defining said body” and a helical wrap as claimed. The examiner maintains that Telgheider does disclose this structure, as set forth in the rejection above. The apparatus of Telgheider comprises a plurality of horizontal bars 12 defining a body, and including helical wrap 80 as claimed. Providing the drum of Telgheider with an elliptical shape, formed by the horizontal bars, would have been obvious in order to provide improved softening and expanding, as taught by Gurel.
	For the above reasons, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AMY VANATTA/Primary Examiner, Art Unit 3732